Order filed September 30, 2021.




                                          In The

                      Fourteenth Court of Appeals

                                  NO. 14-21-00542-CV


                         IN RE RENEE SIZEMORE, Relator


                             ORIGINAL PROCEEDING
                            WRIT OF HABEAS CORPUS
                                 505th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 19-DCV-259360



                                        ORDER
       Relator’s appendix to the petition for writ of habeas corpus contains unredacted
sensitive information of relator’s minor children. See Tex. R. App. P. 9.9(a)(3). Parties
are required to redact all sensitive information in documents filed in this court unless the
inclusion of the sensitive data is specifically required by a statute, court rule, or
administrative regulation. Id. 9.9(b). There is no statute, court rule, or administrative
regulation requiring the inclusion of sensitive data applicable to this original proceeding.
Therefore, we order relator to redact all sensitive information from the documents
included with her appendix to the petition and refile them in this court on or before
October 8, 2021.
       Additionally, relator must file with the petition a sufficient record to establish the
right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding).
Rule 52.7(a)(2) requires the relator to file with the petition “a properly authenticated
transcript of any relevant testimony from any underlying proceeding, including any
exhibits offered into evidence, or a statement that no testimony was adduced in
connection with the matter complained.” Tex. R. App. P. 52(a)(2).

       The trial court’s order indicates that before holding relator in contempt, on April
23, June 29, July 30, August 19, August 23, and September 27, 2021, the trial court heard
Movant’s Amended Motion for Enforcement of Possession or Access. The trial court's
contempt order states “[t]he record of testimony was duly reported by the court reporter
for the 505th Judicial District Court.” Relator’s petition, however, is not accompanied by
a reporter’s record of the hearings held in this matter. See Tex. R. App. P. 52(a)(2).

       By this order, the Court gives relator notice that the petition will be dismissed
unless an amended petition is filed that addresses the record issues identified above on or
before October 8, 2021.

                                          PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                             2